PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,424,530
Issued: September 24, 2019
Application No. 16/014,077
Filed:    June 21, 2018
Attorney Docket No. (AA8255-US) 1884.495US1
For:  ELECTRICAL INTERCONNECTIONS WITH IMPROVED COMPLIANCE DUE TO STRESS RELAXATION AND METHOD OF MAKING
:
:
:     DECISION ON PETITION
:
:
:
:
:
:




This is a decision on the “PETITION TO EXPUNGE UNDER 37 CFR 1.59(b)” filed September 15, 2020, to expunge the “Power of Attorney by Applicant”, and the “Statement under 3.73(c)” filed on September 8, 2020. The petition is also being treated as a petition under 37 CFR 1.182, requesting that the Director withdraw the terminal disclaimer over U.S. Patent No. 10,424,530, filed on September 8, 2020. 

The petition under 37 CFR 1.59 is DISMISSED.

The petition under 37 CFR 1.182 is DISMISSED. 


Any request for reconsideration must be filed within TWO (2) MONTHS. This 2-month period is governed by 37 CFR 1.181(f) and is not extendable under 37 CFR 1.136.  

FEES
The fee authorized under 37 CFR 1.17(f) of $400.00 for the petition under 37 CFR 1.182, is charged to the authorized deposit account. The fee authorized under 37 CFR 1.17(g) of $200.00 for the petition under 37 CFR 1.59 was received on September 15, 2020. 

BACKGROUND AND ARGUMENTATION

The above-identified application matured into United States Patent No. 10, 424,530 on September 2019. 

On September 8, 2020, applicant filed a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” over U.S. Patent No. 10,424,530. 

On September 9, 2020, the terminal disclaimer was processed pursuant to Manual of Patent Examining Procedure (MPEP) section 1490, subsection V., and recorded.  

On September 15, 2020, applicant filed the instant petition requesting expungement of the subject terminal disclaimer, the “Power of Attorney by Applicant”, and the “Statement under 3.73(c)” all filed on September 8, 2020. Applicant states, in pertinent part:

[o]n September 8, 2020, the above referenced documents were submitted by Applicant to the above-referenced matter in error from sl884_495US2_TD_POA.pdf (5 pages). These aforementioned documents were intended to be filed in application number 16/540,177. It is in the best interests of the public, the Patent Office, and the Applicants to expunge these irrelevant documents and the electronic filing confirmation from the prosecution record of the above-referenced matter.

Applicants respectfully request that the petition to expunge of the above-described documents from the prosecution record for the above-captioned patent application be granted. Applicants have submitted with this petition the fee of $200.00 as specified in 37 CFR § 1.59(b) and 1.17(g).


STATUTE AND REGULATION
35 U.S.C. 253 

(a) In General.— 
Whenever a claim of a patent is invalid the remaining claims shall not thereby be rendered invalid. A patentee, whether of the whole or any sectional interest therein, may, on payment of the fee required by law, make disclaimer of any complete claim, stating therein the extent of his interest in such patent. Such disclaimer shall be in writing, and recorded in the Patent and Trademark Office; and it shall thereafter be considered as part of the original patent to the extent of the interest possessed by the disclaimant and by those claiming under him.
(b) Additional Disclaimer or Dedication.— 
In the manner set forth in subsection (a), any patentee or applicant may disclaim or dedicate to the public the entire term, or any terminal part of the term, of the patent granted or to be granted.


37 CFR 1.321 

(a) A patentee owning the whole or any sectional interest in a patent may disclaim any complete claim or claims in a patent. In like manner any patentee may disclaim or dedicate to the public the entire term, or any terminal part of the term, of the patent granted. Such disclaimer is binding upon the grantee and its successors or assigns. A notice of the disclaimer is published in the Official Gazette and attached to the printed copies of the specification. The disclaimer, to be recorded in the Patent and Trademark Office, must: 

(1) Be signed by the patentee, or an attorney or agent of record; 

(2) Identify the patent and complete claim or claims, or term being disclaimed. A disclaimer which is not a disclaimer of a complete claim or claims, or term will be refused recordation; 

(3) State the present extent of patentee's ownership interest in the patent; and 

(4) Be accompanied by the fee set forth in § 1.20(d).  

37 CFR 1.182 provides that:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

	37 CFR 1.59 provides that:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 

(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided. 

(c) Upon request by an applicant and payment of the fee specified in § 1.19(b), the Office will furnish copies of an application, unless the application has been disposed of (see §§ 1.53(e), (f) and (g)). The Office cannot provide or certify copies of an application that has been disposed of.

MPEP 1490, subsection VIII.B, states:
Accordingly, after issuance of a patent, a request to replace or remove a previously recorded terminal disclaimer will not be addressed on the merits.  Where a terminal disclaimer was submitted to overcome a nonstatutory double patenting rejection (made during prosecution of an application which has now issued as a patent), and one or more patent or application numbers for the patent(s) or application(s) being disclaimed in the terminal disclaimer were in error, the patent owner may file a paper explaining the error(s) and requesting that the explanation be included in the file history and its request acknowledged.  A patent owner may file additional terminal disclaimer(s) disclaiming the correct patent(s) or application(s) accompanied by the fee for such disclaimer(s) for processing by the Office.  …
OPINION

Consideration of the Petition under 37 CFR 1.182

At the outset, it is noted that the provisions of 37 CFR 1.59, are applicable to the expungement of information or copy of papers in an application file. The provisions of 37 CFR 1.59 do not apply in the case of an issued patent and cannot be used to effect withdrawal, removal, or, otherwise, nullify, a recorded terminal disclaimer in either a pending application or an issued patent. A request to remove or withdraw a terminal disclaimer is appropriately filed under 37 CFR 1.182. 

After patent grant, applicant seeks to have a terminal disclaimer filed on September 15, 2020, removed from the file record arguing that the terminal disclaimer was intended to be filed in another application file and that “…it is in best interests of the public, the Patent Office, and the Applicants…” to have the terminal disclaimer expunged.  

The petition and record have been fully considered, and the terminal disclaimer September 8, 2020, over U.S. Patent No. 10,424,530, will not be removed or withdrawn.  Relief is limited to accepting into the record the explanation of the error in filing of the terminal disclaimer filed September 8, 2020. The reasons for this action are explained below in further detail.

Prior to the issuance of the patent, neither statute nor policy, precluded the nullification or withdrawal of the recorded terminal disclaimer.  As held in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), while the filing and recordation of an unnecessary terminal disclaimer has been characterized as an “unhappy circumstance,” there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer, which was erroneously filed, before the patent issues.  Because the terminal disclaimer would not take effect until the patent is granted, and the public has not had the opportunity to rely on the terminal disclaimer, relief from this “unhappy circumstance” may be available by way of petition or by refiling the application (other than by refiling it as a CPA in a design application). However, upon issuance of a patent, the effect of a recorded terminal disclaimer becomes irrevocable.  

The Office’s established policy has been to deny any request to withdraw or amend a recorded terminal disclaimer in an issued patent on the grounds that the rules of practice and 35 U.S.C. 253 do not include a mechanism for withdrawal or amendment of such a terminal disclaimer.  The Office has received, after patent grant, petitions under 37 CFR 1.182 to withdraw incorrect terminal disclaimers under many circumstances, including but not limited to: (i) transposition errors, (ii) errors in identifying the correct target application/patent numbers due to more than transposition errors, (iii) errors in filing terminal disclaimers directed to an application or a patent that is not commonly-owned, and (iv) errors in filing terminal disclaimers due to miscommunication between practitioner of record and client.  As to circumstances (ii) through (iv), the Office has routinely declined to withdraw or nullify the incorrect terminal disclaimers, quoting the established policy of denying such requests.  

As to (i) transposition errors in terminal disclaimers, after a 2008 revision to MPEP 1490, the Office permitted a patentee to file a petition under 37 CFR 1.182 to withdraw the incorrect terminal disclaimer, if the error was clear from the record.  However, since 2008, the U.S. Court of Appeals for the Federal Circuit has issued a number of decisions that have caused the Office to reconsider this practice.  

The Office has reinstated its pre-2008 policy of not withdrawing terminal disclaimers in issued patents due to transposition errors and maintains its practice of not withdrawing or removing terminal disclaimers in issued patents under any other circumstance.  The Office will permit a patentee to file an explanation of an error that resulted in an erroneous filing of a terminal disclaimer. 

Accordingly, patentee’s request to withdraw the terminal disclaimer filed September 8, 2020, over U.S. Patent No. 10,424,530, is not granted.

Consideration under 37 CFR 1.59

The petition requests the expungement of a “Power of Attorney by Applicant”, and the “Statement under 3.73(c)” filed on September 8, 2020.

37 CFR 1.59(b) states in part:

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, are discussed in MPEP section 724.05 II.  This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.
The Office cannot expunge the documents prior to the issuance of any patent on the application in issue, as required by item (A), since the patent has already issued.  The official record for this application has been available to the public.  Even when information has been removed from USPTO records, the Office cannot ensure that parties outside the USPTO do not already have copies of information previously publically available from the USPTO. 


CONCLUSION

The petition under 37 CFR 1.59 to expunge the “Power of Attorney by Applicant”, and the “Statement under 3.73(c)” filed on September 8, 2020, is dismissed. The petition under 37 CFR 1.182 is also dismissed to the extent that the terminal disclaimer filed on September 8, 2020, over U.S. Patent No. 10,424,530, will not be removed, withdrawn, or otherwise nullified.  

The subject petition under 37 CFR 1.182 is interpreted as the paper referenced by MPEP 1490 VIII, explaining the error in filing the terminal disclaimer and as the request that the explanation be included in the file history and acknowledged. 

Patentee is not precluded from filing a further explanation of the error that resulted in the filing of the terminal disclaimer.  Such explanation will be accepted as part of the patent record, but will not be addressed on the merits.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET